
	

115 S350 IS: End Congressional Stock Market Abuse Act of 2017
U.S. Senate
2017-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 350
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2017
			Mr. Franken (for himself, Mr. Sanders, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Securities Exchange Act of 1934 to prohibit Members of Congress from receiving a
			 discounted price in certain private offerings of securities.
	
	
		1.Short title
 This Act may be cited as the End Congressional Stock Market Abuse Act of 2017.
 2.Participation in securities transactions by public officialsSection 21A of the Securities Exchange Act of 1934 (15 U.S.C. 78u–1) is amended by adding at the end the following:
			
				(j)Participation in securities transactions by Members of Congress
 (1)DefinitionsIn this subsection— (A)the term covered security—
 (i)means any security that is regularly traded on a United States or foreign securities exchange; and (ii)includes any comparable economic interest acquired through synthetic means such as the use of a derivative or short selling any publicly traded security;
 (B)the term price— (i)means—
 (I)in the case of a purchase, the national best offer, as defined in section 242.600(c) of title 17, Code of Federal Regulations;
 (II)in the case of a sale, the national best bid, as defined in section 242.600(c) of title 17, Code of Federal Regulations; or
 (III)any other value, as determined by the Commission; and (ii)does not include any commission or fee paid to a broker or third party; and
 (C)the term United States or foreign securities exchange means— (i)a national exchange described in section 6; and
 (ii)a designated offshore securities market, as defined in section 230.92 of title 17, Code of Federal Regulations.
							(2)Prohibition
 (A)In generalExcept as provided in subparagraph (B), a Member of Congress may not— (i)purchase a covered security for less than the price available on a United States or foreign exchange; or
 (ii)sell a covered security for more than the price available on a United States or foreign exchange.
 (B)ExceptionSubparagraph (A) shall not apply if a Member of Congress reasonably believes that— (i)in the case of a purchase of a covered security, the discount was obtained in a manner generally available to the public; or
 (ii)in the case of a sale of a covered security, the premium was obtained in a manner generally available to the public.
							.
		
